Exhibit 10.2 – Form of Restricted Stock Agreement


RESTRICTED STOCK AGREEMENT
[Date]
 
[Recipient Name & Address]
 
 
Dear ____________,
 
I am pleased to inform you that you have been granted a Restricted Stock Award
of __________ shares of Lee Enterprises, Incorporated Common Stock, $0.01 par
value. You are receiving this award under the Company’s Amended and Restated
1990 Long-Term Incentive Plan (Effective October 1, 1999, as amended effective
February 17, 2016), as presently written or later amended (the “Plan”) as
outlined below.
 
SUMMARY OF AWARD


 
Granted To:
                 
Grant Date:
                 
Restricted Stock Award:
                 
Restricted Stock Price Per Share:
 
$
           
Vesting Schedule:
 
Restricted Stock does not vest until
 


LEE ENTERPRISES, INCORPORATED
 
 
By _________________________________    
     
 
By clicking on the “I agree” box at the top of this electronic mail message, I
acknowledge receipt of this Restricted Stock Award as of the Grant Date above,
which has been issued to me under the terms and conditions of the Plan and as
stated in this letter agreement. I further acknowledge I can obtain the
Prospectus, including the Plan at http://www.lee.net/prospectus. I agree to all
of the terms and conditions of this letter agreement and the Plan.
 
If an “I Agree” box does not appear at the top of this signature, your
consent may be acknowledged by printing out this form, signing, dating
           and faxing it
to                                                       at
(___)                                .
 
Signature:  ____________________________                                                                                                Date:
____________________
                   Name
Note:            If there are any discrepancies in the name or address shown
above,
       or if you are unable to access the Prospectus, please notify
at
(___)                                .                                         
 
 

 
 

--------------------------------------------------------------------------------

 

SUMMARY OF ADDITIONAL TERMS OF AWARD
 
1.  Restricted Stock Award.
 
(a) You own the Restricted Stock as of the date of this letter agreement,
subject to the provisions for your forfeiture described in subparagraph (b)
below.
 
(b) Upon termination of your employment for any reason other than death,
permanent and total disability or normal retirement (as defined in the Plan)
before __________________ all of your rights to the Restricted Stock will be
forfeited to the Company, unless otherwise determined by the Company’s Executive
Compensation Committee (the “Committee”). The determination as to waiver of the
forfeiture of all or any part of the Restricted Stock Award will be made at the
sole, complete and absolute discretion of the Committee. Its determination will
be final and binding on you and the Company. No action by the Committee will
constitute a waiver of the Committee’s discretion to act at any time under the
terms of this letter agreement regarding the matters reserved to its discretion,
unless such waiver is unequivocally expressed in writing by the Committee
addressed to you and the Company.
 
(c) This letter agreement will not be transferable and may not be encumbered or
disposed of in whole or in part during your lifetime. During your lifetime and
the term of this letter agreement, your rights under this letter agreement may
be exercised solely by you. Upon your death any rights, to the extent
exercisable or vested on the date of your death, may be exercised by your estate
or by a person who acquires the right to ownership of your Restricted Stock by
bequest, inheritance or otherwise by reason of your death. Evidence satisfactory
to the Committee of your death and the proper legal standing of your successor
in interest must be provided.
 
(d) During the term of this letter agreement, you will be entitled to all
distributions related to the Restricted Stock. However, any distributions
related to the Restricted Stock represented by additional shares of the Company,
whether by reason of stock dividend, split-up or other recapitalization of the
Company, will be retained and held by the Company for the term of this letter
agreement as provided in this letter agreement.
 
(e) During the term of this letter agreement, the certificates evidencing
ownership of the Restricted Stock will be retained by the Company, as security
for your performance of all obligations under this letter agreement. By
execution of this letter agreement, you are appointing the Company’s chief
financial officer as your duly authorized agent and attorney-in-fact for and on
your behalf and subject to the terms of this letter agreement to hold and retain
your Restricted Stock certificates related to the Restricted Stock granted by
this letter agreement or later distributed by the Company during the term of
this letter agreement related to the original Restricted Stock. Further, you
appoint him or her to execute and deliver to the Company any and all such share
certificates you forfeit under the terms of this letter agreement or as
otherwise required by the Plan.
 
(f) Unless forfeited as described in subparagraph (b) above, your Restricted
Stock certificates evidencing ownership of the Restricted Stock will be
delivered to you unconditionally and without
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
requirement for payment by you, on _____________. This letter agreement will
terminate upon distribution of the Restricted Stock.
 
(g) This grant is subject to the requirement that, if at any time the Company’s
Board of Directors determines, in its discretion, that the listing, registration
or qualification of the Restricted Stock on any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
granting of this Restricted Stock Award or the issuance or acquisition of your
Restricted Stock, the grant will not be effective in whole or in part unless
such listing, registration, qualification, consent or approval has been effected
or obtained free of any conditions not acceptable to the Company’s Board of
Directors.
 
(h) The Plan is incorporated in this letter agreement by reference and is made a
part of this letter agreement as if fully set forth in this letter agreement.
The Plan will control if there is any conflict between the Plan and this letter
agreement. Also, the Plan will control on such matters as are not contained in
this letter agreement. Defined terms which are not given specific meaning in
this letter agreement will have the meanings used in the Plan.
 
(i) Any dispute or disagreement which arises under, as a result of, or in any
way related to the interpretation or construction of this letter agreement will
be determined by the Committee. Any such determination made under this letter
agreement will be final, binding and conclusive for all purposes.
 
2.  Change in Present Stock or Business Combination. If any change in the
outstanding shares of the Company’s Common Stock by reason of any stock dividend
or split, recapitalization, merger, consolidation, spin-off, combination or
exchange of shares or other corporate change, or any distributions to common
shareholders other than cash dividends occurs, the Committee will make such
substitution or adjustment, if any, as it deems to be equitable (a) to
accomplish fairly the purposes of the Plan, and (b) to preserve the intended
benefits of the Plan to the Participants and the Company, as to the number or
kind of shares of the Company’s Common Stock or other securities issued or
reserved for issuance under the Plan.  Upon the occurrence of a Business
Combination, as defined in the Plan, which is the result of a reorganization,
merger, statutory share exchange or consolidation or similar transaction
involving the Company or any of its subsidiaries in which the Company is not the
resulting entity, or a sale or other disposition of all or substantially all of
the assets of the Company, then each Restricted Stock Award then-outstanding
will be cancelled and substituted with a Replacement Award, as defined in the
Plan, of equity in the acquiring entity.
 
3.  Change in Control. Notwithstanding any other provision of the Plan to the
contrary, if a Change of Control, as defined in the Plan, is determined to have
occurred, any Restricted Stock will remain subject to any applicable
restrictions, but will remain in effect in accordance with the terms of such
Restricted Stock, unless you are terminated from your employment with the
Corporation within the Employment Period, as defined in the Plan, in which case
the restrictions and deferral limitations applicable to your Restricted Stock
will lapse, and such Restricted Stock will become free of all restrictions
and  become fully vested and transferable to the full extent of the original
grant.
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.  Effect Upon Employment. Nothing contained in this letter agreement will
restrict the right of the Company to terminate your employment at any time with
or without cause.
 
5.  Notices. Each notice relating to this letter agreement must be in writing
and delivered in person or by registered or certified mail, and if given to the
Company, at its office, 201 N. Harrison Street, Suite 600, Davenport, Iowa
52801, attention of the Vice President-Human Resources. Notices given to you or
other person or persons then entitled to exercise this award will be given at
your last address given to the Company. Either party may change the address to
which such notices are to be given by notice in writing to the other in
accordance with the terms of this letter agreement.
 
6.  Governing Law. This letter agreement is governed by the laws of the State of
Delaware.
 
7.  Successors in Interest. This letter agreement will inure to the benefit of
and be binding upon each successor and assign of the Company and your heirs,
legatees and legal representatives.
 
     
 
3
 